Citation Nr: 0422118	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1969, including service in Vietnam from February 
1968 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record indicates the veteran has a current 
diagnosis of post-traumatic stress disorder (PTSD).  It 
appears that the RO denied this claim based on the fact that 
there is no verified stressor.  

Service records show that the veteran served in the 442nd and 
24th Transportation Companies in Vietnam from February 1968 
to February 1969.  Specifically, the veteran served with the 
442nd Transportation Company from March 1968 to July 1968, 
including participation in the Tet Counteroffensive, and with 
the 24th Company from July 1968 to February 1969, including 
participation in the Vietnam Counteroffensive Phases IV and 
V.  The veteran has asserted that he witnessed trucks blown 
up by land mines and mortar rounds.  He witnessed troops 
burning inside the vehicles.  In Phan Theit, the veteran 
recalled being under mortar attack.  However, the veteran 
could not remember the exact dates or months of these 
attacks.

The RO attempted to verify the veteran's claimed stressors on 
a verification request to the U.S. Armed Services Center for 
Unit Records Research (CURR) in March 2003; however, CURR 
responded that the information provided was insufficient to 
verify the veteran's alleged stressors.  However, it does not 
appear that the RO attempted to obtain unit and 
organizational histories involving the 442nd and 24th 
Transportation Companies.  The Board finds that the file, 
including information from the veteran, contains sufficient 
information to at least make an inquiry with appropriate 
authorities to verify his alleged stressor by obtaining unit 
and organizational histories, if available.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC/RO should ask the 
National Archives for a copy of any 
available Operational Reports - Lessons 
Learned (OR-LLs) and/or available Unit 
and Organizational histories of the 442nd 
Transportation Company from March 1968 to 
July 1968, and of the 24th Transportation 
Company from July 1968 to February 1969.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should re-adjudicate the veteran's claim.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




